Case 1:19-cv-02505-GPG Document1 Filed 09/03/19 USDC Colorado Page 1 of 13

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Civil Action No.

 

(To be supplied by the court)

Amanda D Tucker Plaintiff

See Attached

 

 

, Defendant(s).

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names of the defendants listed in the above
caption must be identical to those contained in Section B. Do not include addresses here.)

 

COMPLAINT

 

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any other
materials to the Clerk’s Office with this complaint.

 

 
Case 1:19-cv-02505-GPG Document1 Filed 09/03/19 USDC Colorado Page 2 of 13

Defendants

Colorado Physician Health Partners
Sarah Early

Doris Gundersen

Joyce Davidson

Amanda Gibson/ Parry

Michael Gendel

Heidi Letko
Case 1:19-cv-02505-GPG Document1 Filed 09/03/19 USDC Colorado Page 3 of 13

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

Amanda D Tucker , P.O Box 2344, Aspen , Co 81612

(Name and complete mailing address)
970-820-8540 , atuckermd@yahoo.com

(Telephone number and e-mail address)

 

 

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION.”

CPHP 899 Logan St # 410, Denver, CO 80203
(Name and complete mailing address)
(303) 860-0122
(Telephone number and e-mail address if known)

Defendant 1:

 

 

See Attached Defendants , 899 Logan St # 410, Denver, CO 80203
(Name and complete mailing address)
(303) 860-0122

(Telephone number and e-mail address if known)

Defendant 2:

 

 

Defendant 3:

 

(Name and complete mailing address)

 

(Telephone number and e-mail address if known)

Defendant 4:

 

(Name and complete mailing address)

 

(Telephone number and e-mail address if known)
Case 1:19-cv-02505-GPG Document1 Filed 09/03/19 USDC Colorado Page 4 of 13

C.

JURISDICTION

Identify the statutory authority that allows the court to consider your claim(s): (check one)

 

v

 

 

 

 

 

 

 

Federal question pursuant to 28 U.S.C. § 1331 (claims arising under the Constitution,
laws, or treaties of the United States)

List the specific federal statute, treaty, and/or provision(s) of the United States
Constitution that are at issue in this case.

American with Disabilities Act 28 CFR 35. 104

 

 

Diversity of citizenship pursuant to 28 U.S.C. § 1332 (a matter between individual or
corporate citizens of different states and the amount in controversy exceeds $75,000)

Plaintiff is a citizen of the State of

 

If Defendant 1 is an individual, Defendant 1 is a citizen of

 

If Defendant 1 is a corporation,

Defendant | is incorporated under the laws of (name of
state or foreign nation).

Defendant 1 has its principal place of business in (name of
state or foreign nation).

(If more than one defendant is named in the complaint, attach an additional page
providing the same information for each additional defendant.)
Case 1:19-cv-02505-GPG Document1 Filed 09/03/19 USDC Colorado Page 5 of 13

D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action. For each claim,
specify the right that allegedly has been violated and state all facts that support your claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s)
‘involved in each claim, and the specific facts that show how each person was involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to continue that
claim or to assert the additional claim(s). Please indicate that additional paper is attached and
label the additional pages regarding the statement of claims as “D. STATEMENT OF CLAIMS.”

CLAIM ONE: Violation of American Disabilities Act 28 CFR part 35 "Direct Threat "

 

Supporting facts:
Case 1:19-cv-02505-GPG Document1 Filed 09/03/19 USDC Colorado Page 6 of 13

Claim One: Violation of the American for Disabilities Act
Background

Defendants in this action are all employees/ contractors of
Colorado Physician Health Partners, a "peer assistance program"
funded by the State of Colorado at around $7,000,000 per annum.
Defendants are not a health oversight agency and have no legal
immunity.

Defendants are a controversial group because they, for 33 years
have held a “sole source " contract, legally prohibited both by
State and Federal Law.

This sole source contract, which pre-dates the American
Disability Act of 1991 is notable as a comfortable unlawful
contract that removes the requirements of competition and other
laws. Both parties know that neither upholds the required laws,
and this will not be policed

Over the years, until June 2019, this contract became a tool of
abuse and irrational punishment for those who were non-
negotiably required to report to defendants, who without qualm
nor conscience, routinely violates the American for Disabilities
Act, without concern for repercussion, because of the sole
source nature of this contract, as in the preceding 33 years.

Defendants routinely and randomly, declare individuals a "Direct
Threat" with full knowledge that the Division of Professions and
Licensing will automatically and immediately remove employment
in the most public and degrading manner possible, so removing
future employability, for no reason whatsoever.

In June 2019, for the first time, the State of Colorado required
defendants to formally meet the "competitive "requirements and
they failed to do so.

In this meeting, for the first time, it became public knowledge
that defendants' action was not legally endorsed by the State of
Colorado. This meeting tolled the statute of limitations for ADA
claims
Case 1:19-cv-02505-GPG Document1 Filed 09/03/19 USDC Colorado Page 7 of 13

The result of this public meeting and declarations was that the
State of Colorado have currently failed to renew this contract
and defendants and their actions are under well-deserved
scrutiny, as to the harmful practices of these individuals.

Plaintiff is one of numerous individuals destroyed by these
clearly documented and indisputable practices, that only became

aware in May 2019.

Introduction and Finding of Fact

 

In May 2015, the Division of Professions and Occupations (DPO)
made an admitted licensing error when they failed to consider
around 90% and 40 years of plaintiff's routine application to
re-activate her Colorado Medical License she has held since 1990
without issue or blemish.

After two years of document review verifying plaintiffs'
credentials, active license and practice in primary care
medicine, the Division of Professions and Occupations issued an
erroneous high-risk specialty specific, quaternary care
hospital-based student license in a specialty plaintiff did not,
and could not practice, the DPO lost/failed to consider 90% of
plaintiffs licensing file.

When plaintiff could not use this license, instead of simply
correcting this documented error, the Division of Professions
and Occupations required plaintiff to undergo and "evaluation"
to exclude a "disability"

This referral and question invoked plaintiffs' rights under the
American with Disabilities Act.

From July to December 2015 undertook two in-take appointments
with defendants. On the third appointment in December 2015,
defendants formally referred this evaluation to a third-party
sub-contractor.

Defendants required plaintiff to "identify an appropriate
evaluator " which she did within three weeks and commenced this
evaluation.
Case 1:19-cv-02505-GPG Document1 Filed 09/03/19 USDC Colorado Page 8 of 13

Two weeks after the commencement of this evaluation, plaintiff
found defendants to be unavailable and wrote three letters (one
per week) requesting defendants' attention, and reporting that
she had commenced this evaluation with appropriate signed
releases.

Plaintiffs provider also attempted to contact defendants but
similarly received no response or communication

Plaintiff therefore, through necessity, reported defendant's
unavailability and lack of response to the Colorado Medical
Board who did intervene on her behalf.

Two weeks later plaintiff received formal notification from the
Division of Professions and Occupations that defendants had both
deemed her "non-compliant " and a "Safety Threat " although
after December 2015, defendants had no medical role whatsoever
in plaintiff's evaluation.

There was no diagnosis of any condition under GFR 28.35.139, and
the requested evaluation had only just began.

Defendants February 2016 "Safety Threat " nameless diagnosis
without evaluation did not fulfil the GFR 28. 104 requirements
of a Direct Threat confirming a "significant risk to the health
and safety of others that cannot be eliminated by a modification
of policies, practices or procedures or by the provision of
auxiliary aids or services"

Defendants simply filed a report three weeks into the third-
party evaluation they requested, and stood back and harmed

Defendants have refused to write any report to correct this
designation although this was the subject of each and every
administrative meeting thereafter

This information only came available after the May 2019, at
defendants public hearing explaining the tolling and extension
of the normal statute of limitations
Case 1:19-cv-02505-GPG Document1 Filed 09/03/19 USDC Colorado Page 9 of 13

Claim Two: Violation of the Americans with Disabilities Act July
2017.

Unable to be employed because of defendants’ violations of the
American Disability Act plaintiff left the state of Colorado, to
attend an Advanced Physician Institute, where she completed
board certification equivalency in seven different areas of
medicine

Plaintiff therefore had no direct contact with defendant other
than an occasional 20 to 30-minute administrative meeting to
discuss Claim one, and to request defendant correct their
reports, which they refused.

Plaintiff had been selected by the State of Colorado to receive
a considerable scholarship for these studies. This program was
halted solely by defendants' violations of the ADA and other
misrepresentations

Plaintiff did continue the required medical appointments and
evaluation with the sub-contractor, and this evaluation was
reported as required to defendants in February 2017.

Plaintiff did have a medical relationship with this sub-
contractor, Plaintiff had no medical relationship with
defendants

This evaluation showed she had no condition disability
whatsoever. This sub-contractor evaluation was the only medical
evaluation under taken and available.

Defendant several thousand miles away with contact of 20-30-
minute phone call every six months or so had no idea what
plaintiff was doing.
Case 1:19-cv-02505-GPG Document1 Filed 09/03/19 USDC Colorado Page 10 of 13

Out of the blue six months after completion of this evaluation.
Plaintiff learned that defendants had again violated the
American with Disabilities Act and again entirely misrepresented
their administrative duties to the Division of Professions and
Occupations and filed another report stating that defendant had
yet another condition that prevented employment under the
American with Disabilities Act

Plaintiff was advised that her first condition had vanished and
this suspension of her medical license attributable to this
"Direct Threat" Condition could be lifted

Plaintiff was then advised that, at a distance of 3000 miles
away, and without one medical appointment, six months after the
conclusion of her actual medical evaluation, that defendant had
"diagnosed " yet another condition that made her another Safety
Threat " which could not be accommodated.

Plaintiff only became aware of this information on May 2019 in
the public hearings of defendant's actions hence tolling any
statute of limitation
Case 1:19-cv-02505-GPG Document1 Filed 09/03/19 USDC Colorado Page 11 of 13

Since the 1990’s, state medical boards have resisted challenges to their regulatory regimes by citing the
“direct threat” exception of the ADA.

In making a finding of the presence of a direct threat that shields their actions from ADA scrutiny, they
are not unregulated. Regulatory guidance exists about how a direct threat is defined and under what
circumstances it can be found to exist. What follows is a representative excerpt (vide infra).

And,

“§ 35.139 Direct threat.

(a) This part does not require a public entity to permit an individual to participate in or benefit from
the services, programs, or activities of that public entity when that individual poses a direct threat
to the health or safety of others.

(b) In determining whether an individual poses a direct threat to the health or safety of others, a
public entity must make an individualized assessment, based on reasonable judgment that relies
on current medical knowledge or on the best available objective evidence, to ascertain: the
nature, duration, and severity of the risk; the probability that the potential injury will actually occur;
and whether reasonable modifications of policies, practices, or procedures or the provision of
auxiliary aids or services will mitigate the risk.”

“Direct Threat"

In Appendix A of the Department's 1991 title II regulation, the Department included a detailed
discussion of “direct threat" that, among other things, explained that principles established in §
36.208 of the Department's [title III] regulation" were “applicable” as well to title Il, insofar as
“questions of safety are involved." 28 CFR part 35, app. A at 565 (2009). In the final rule, the
Department has included an explicit definition of “direct threat" that is parailel to the definition in
the title tll rule and placed it in the definitions section at § 35.104.

A "direct threat" is a significant risk to the health or safety of others that cannot be eliminated by a
modification of policies, practices, or procedures, or by the provision of auxiliary aids or services.
In School Board of Nassau County v. Arline, 480 U.S. 273 (1987), the Supreme Court recognized
that there is a need to balance the interests of people with disabilities against legitimate concerns
for public safety. Although persons with disabilities are generally entitled to the protection of this
part, a person who poses a significant risk to others will not be "qualified," if reasonable
modifications to the public entity's policies, practices, or procedures will not eliminate that risk.

The determination that a person poses a direct threat to the health or safety of others may not be
based on generalizations or stereotypes about the effects of a particular disability. It must be
based on an individualized assessment, based on reasonable judgment that relies on current
medical evidence or on the best available objective evidence, to determine: the nature, duration,
and severity of the risk; the probability that the potential injury will actually occur; and whether
reasonable modifications of policies, practices, or procedures will mitigate the risk. This is the test
established by the Supreme Court in Arline. Such an inquiry is essential if the law is to achieve its
goal of protecting disabled individuals from discrimination based on prejudice, stereotypes, or
unfounded fear, while giving appropriate weight to legitimate concerns, such as the need to avoid
exposing others to significant health and safety risks. Making this assessment will not usually
require the services of a physician. Sources for medical knowledge include guidance from public
health authorities, such as the U.S. Public Health Service, the Centers for Disease Control, and
the National Institutes of Health, including the National Institute of Mental Health.”
Case 1:19-cv-02505-GPG Document1 Filed 09/03/19 USDC Colorado Page 12 of 13

Relief Requested
1. Plaintiff request a jury trial

2. Plaintiff requests exemplary, punitive and compensatory
harm for the damage knowingly inflicted by defendants for
their violations of the American with Disabilities Act

3. Plaintiff requests reversal and expungement of the public
declarations and harm made as a result of defendants
Federal Violations
Case 1:19-cv-02505-GPG Document1 Filed 09/03/19 USDC Colorado Page 13 of 13

E. REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “E. REQUEST
FOR RELIEF.”

F. PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

~J hema SUVS

ona
x | 22 [20) 9.

 

 

(Date)

(Revised December 2017)
